



WARNING

The President of the
    panel hearing this appeal directs that the following should be attached to the
    file:

An order restricting
    publication in this proceeding under ss. 486(1), (2), or (3) of the
Criminal
    Code
shall continue.  These sections of the
Criminal Code
provide:

486.    (1)
Any proceedings
    against an accused shall be held in open court, but the presiding judge or
    justice may order the exclusion of all or any members of the public from the
    court room for all or part of the proceedings if the judge or justice is of the
    opinion that such an order is in the interest of public morals, the maintenance
    of order or the proper administration of justice or is necessary to prevent
    injury to international relations or national defence or national security.

(2)
For the purpose of
    subsection (1), the proper administration of justice includes ensuring that.

(a)       the
    interests of the witnesses under the age of eighteen years are safeguarded in
    all proceedings; and

(b)
          justice system participants who are involved in the proceedings are
    protected.

(3)
If an accused is
    charged with an offence under section 151, 152, 153, 153.1, 155 or 159,
    subsection 160(2) or (3) or section 163.1, 171, 172, 172.1, 173, 212, 271, 272
    or 273 and the prosecutor or the accused applies for an order under subsection
    (1), the judge or justice shall, if no such order is made, state, reference to
    the circumstances of the case, the reason for not making an order.  R.S., c.
    C-34, s. 442; 174-75-76, c. 93, s. 44; 1980-81-82-83, c. 110, s. 74, c. 125, s.
    25; R.S.C. 1985, c. 19 (3rd Supp.), s. 14; c. 23 (4th Supp.), s. 1; 1992, c.
    21, s. 9; 1993, c. 45, s. 7; 1997, c. 16, s. 6; 1999, c. 25, s. 2; 2001, c. 32,
    s. 29; 2001, c. 41, s. 16, 34 and 133(13), (14); 2002, c. 13, s. 20; 2005, c.
    32, s. 15; 2005, c. 43, ss. 4 and 8(3)(a).




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. B.L., 2013 ONCA 488

DATE: 20130718

DOCKET: C54363

Laskin, Gillese and Strathy JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

B.L.

Appellant

Timothy E. Breen for the appellant

Megan Stephens for the respondent

Heard: July 16, 2013

Onappeal  from the conviction entered on June 22, 2011 by Justice David Salmers of the Superior  Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellants principal attack on the trial judges reasons focuses on
    the trial judges assessment of the credibility of the main complainant and of
    the accused. We see no error in the trial judges credibility assessment. He
    applied the principles in
W.D.
and he gave specific reasons why he
    accepted the evidence of the complainant and rejected the evidence of the
    appellant. In doing so, he dealt with the defences argument on the
    complainants alleged motive to fabricate and on the alleged inconsistencies in
    her evidence. These were proper matters for the trial judge to consider in his
    credibility assessment. In considering them, the trial judge did not shift the
    burden of proof or use the complainants previous statements to confirm her
    trial testimony. Accordingly, we decline to give effect to the appellants
    principal ground of appeal.

[2]

The appellants related different standards of scrutiny argument also
    fails. We see nothing in the trial judges reasons that show he clearly applied
    different standards of scrutiny to the evidence of the complainant and the
    evidence led by the defence.

[3]

Finally, we do not agree with the appellants argument that the trial
    judge erred by admitting discredible conduct evidence of the appellants
    extramarital affair, and then further erred by improperly using this evidence
    to reject the appellants testimony. The evidence of the appellants
    extramarital affair came out as part of the narrative and was largely elicited
    by the defence. The trial judge did not use this evidence to engage in
    impermissible propensity reasoning. Rather, he used it as one example of an
    inconsistency casting doubt on the credibility of the appellants testimony.

[4]

Accordingly, the appeal is dismissed.


